TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00336-CV



                                    Kenneth Hartman, Appellant

                                                   v.

                            Oakwood Acceptance Corporation, Appellee


          FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
                NO. 11,565, HONORABLE H.R. TOWSLEE, JUDGE PRESIDING



                 Appellant Kenneth Hartman has notified this Court that he no longer wishes to pursue his

appeal and has moved to dismiss the appeal. We grant his motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a)(2).




                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: August 30, 2002

Do Not Publish